DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "according to the claim 22" in the first line.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of expediting prosecution, claim 2 will be interpreted as being dependent from claim 1.
Claim 3 recites the limitation "according to the claim 23" in the first line.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of expediting prosecution, claim 2 will be interpreted as being dependent from claim 2.
Claim 4 recites the limitation "according to the claim 23" in the first line.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of expediting prosecution, claim 2 will be interpreted as being dependent from claim 2.

Claim 6 recites the limitation "according to the claim 22" in the first line.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of expediting prosecution, claim 2 will be interpreted as being dependent from claim 1.
Claim 7 recites the limitation "according to the claim 27" in the first line.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of expediting prosecution, claim 2 will be interpreted as being dependent from claim 6.
Claim 8 recites the limitation "according to the claim 22" in the first line.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of expediting prosecution, claim 2 will be interpreted as being dependent from claim 1.
Claim 9 recites the limitation "according to the claim 29" in the first line.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of expediting prosecution, claim 2 will be interpreted as being dependent from claim 8.
Claim 10 recites the limitation "according to the claim 22" in the first line.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of expediting prosecution, claim 2 will be interpreted as being dependent from claim 1.
Claim 11 recites the limitation "according to the claim 31" in the first line.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of expediting prosecution, claim 2 will be interpreted as being dependent from claim 10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuyama et al. (US 2012/0129047).

Regarding claim 1, Matsuyama teaches an electrode assembly comprising:
a separator (3) (Figure 3, [0077]);
a first conductive network layer, or positive collector (1a) including at least more than one first metal fibers, or metal-containing fibers on a first peripheral surface of the separator (Figure 3, [0032]-[0033]);
electrically active materials, or positive active substance material (1b), impregnated into the pores of the first conductive network layer (Figure 3, [0091]).

Regarding claim 2, Matsuyama teaches that the separator may be a nonwoven fabric and may be made of polyethylene terephthalate ([0077]).


With regard to claim 6, it is seen in Figure 3 that portions of the fibers of the first conductive network layer (1a) are exposed. The exposed surface is used for bonding with an adjacent separator ([0091]).
Regarding claim 7, it is seen in Figure 3 that an end segment, or uncoated region (1c), of the first conductive network (1a) is provided as an exposed portion.
As for claim 8, it is seen in Figure 3 that a second conductive network (2a) is provided on a second surface of the separator.
Regarding claim 9, it is further seen in Figure 3 that a second particle composition comprising active material, or negative electrode active substance material (2b), is provided in the pores of the second conductive network (2a) ([0032], [0091]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuyama as applied to claim 2 above, and further in view of Sato et al. (US 2015/0372269).
The teachings of Matsuyama as discussed above are incorporated herein.

Sato teaches a nonwoven fabric separator made of polyethylene terephthalate fibers having diameters of 1.5µm to 4.0µm ([0011]-[0017]).
Sato teaches that this separator composition is advantageous because it achieves low internal resistance and high tensile strength, and also has high strength, good electrolyte retention, and can lower the resistance of the separator ([0009]).
It would have been obvious to the skilled artisan at the time of the invention to use the known separator of Sato in the electrode assembly of Matsuyama in order to realize the advantages discussed above.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sato as applied to claim 1 above, and further in view of Jabbour et al. (US 2014/0255782).
The teachings of Matsuyama as discussed above are incorporated herein.
Matsuyama teaches the electrode assembly of claim 1. Matsuyama further teaches that the first conductive network layer includes positive collectors (1a), and further teaches a binder such as polyvinylidene fluoride (PVDF) ([0069]). Matsuyama is silent on the structure of the binder.
 Jabbour teaches that it is desirable to use a fiber binder in an active material paste in order to uniformly imprison the active material ([0026]).
It would have been obvious to the person having ordinary skill in the art at the time of the invention to use the binder of Matsuyama in a fiber shape such as suggested by Jabbour in order to uniformly imprison the active material.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIX E EGGERDING/Primary Examiner, Art Unit 1729